DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Election filed February 5, 2021 in response to the Office Action of November 5, 2020 is acknowledged. Applicant elected with traverse the species of antibody that inhibits the formation of the CyPA/CD147 complex.  The arguments are persuasive and the species of antibody functions in claims 4-7 and 11-14 are rejoined for examination. Claims 1-14 are pending and being examined. 

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. A title relevant to the claimed invention of administering anti-CyPA antibodies to treat multiple myeloma is suggested.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


the patient".  There is insufficient antecedent basis for this limitation in the claim because the claim first references a “subject”, not a patient.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a WRITTEN DESCRIPTION rejection.
 method of treating multiple myeloma (MM) in a patient or inhibiting the migration of MM cells in a patient into the bone marrow of the patient, the method comprising:
administering to the patient an effective dose of an antibody or an antigen-binding derivative thereof that specifically binds to CyPA; wherein the patient has an extracellular CyPA test value greater than a reference extracellular CyPA value obtained from a subject known not to have multiple myeloma, and wherein migration of multiple myeloma cells in the patient from the multiple myeloma cell population into the bone marrow of the patient is inhibited.
The claims require the antibody administered to have the following functions:
bind CyPA;
inhibit the formation of the CyPA/CD147 complex;
inhibit CyPA-induced activation of pERK, pSTAT3, pAKT, and/or PARP;
inhibit the Wnt/β-catenin/BCL9 transcriptional complex;
increase caspase 3 activity;
treat MM; and
inhibit the migration of MM cells in a patient into the bone marrow of the patient.
Thus, the claims identify the antibody by function only and no antibody structure is recited. The source of the antibody, such as an autoantibody in claims 2 and 3, does not provide any information on the CDR structure or functional properties of the antibody.

[83] In some embodiments, the polypeptide is a polypeptide binding partner of a cyclophilin A molecule or CD147 molecule, e.g., an antibody, e.g., an anti-CyPA antibody. Anti-CyPA antibodies for treating HIV infection are described in, e.g., U.S. Pat. No. 5,840,305.
US Patent 5,840,305 discloses producing polyclonal anti-CyPA antibodies in rabbits by immunization with AGE-modified murine cyclophilin, wherein the antibodies demonstrated antiviral activity against HIV (section 7). US Patent 5,840,305 contemplates making monoclonal antibodies against AGE-modified murine cyclophilin by immunization of mice and screening for antibody binding to cyclophilin, spleen removal, and hybridoma production (section 10).  US Patent 5,840,305 does not produce a single exemplary monoclonal antibody or disclose the structure of any anti-cyclophilin antibodies, and does not disclose any antibodies that perform the instantly claimed functions.
A search of relevant art does not reveal that anti-CyPA antibodies were well known or established for performing the instantly claimed functions.
Thus, the instant specification does not provide a single exemplary antibody that functions as claimed. The specification fails to disclose any structural sequence required of an anti-CyPA antibody to possess the functions as claimed and listed above. 
To provide adequate written description and evidence of possession of the claimed antibody genus required to practice the methods, the instant specification can structurally describe representative antibodies that function as claimed and listed above, or describe structural features common to the members of the genus, which features constitute a University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for antibodies that bind CyPA and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future antibodies yet to be discovered that may function as claimed. The CyPA antigen provides no information about the structure of an antibody that binds to it. Those of ordinary skill in the art recognize that antibody binding to an antigen does not necessitate any additional functions such as MM treatment or inhibition of CD147 interaction.
In this case, the only factor present in the claims is a recitation of the antibody functions as listed above. The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of 
Given the lack of representative examples to support the full scope of the claimed antibodies required to practice the claimed method, and lack of reasonable structure-function correlation with regards to the unknown sequences in the antibody variable domains or complementarity determining regions (CDRs) that provide CyPA-binding and other required claimed functions, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of antibodies that bind CyPA and function as listed above that is required to practice the claimed invention.  Since the specification fails to adequately describe the product to which the claimed method uses, it also fails to adequately describe the method.


5.	Conclusion: No claims are allowed. The closest prior art made of record but not relied upon are: Bauer et al (Oncogene, 2009, 28:2784-2795), Desmetz et al (Clinical Cancer Research, 2009, 15:4733-4741), Yurchenko et al (Clinical & Experimental 
Bauer et al teach that cycophilin A (CyPA) promotes Stat3 signaling in MM cells and promotes survival of Stat3-dependent MM cells. Bauer et al teach CyPA is overexpressed in several solid tumor types and prior studies demonstrated that CyPA knockdown with siRNA reduced non-small cell lung cancer tumor growth in vivo (p. 2791, col. 2). Bauer et al utilized polyclonal anti-CyPA antibodies to immunoprecipitate CyPA (Figure 6; p. 2792, col. 2, last paragraph) but do not teach or suggest anti-CyPA antibodies can inhibit CD147 binding, treat MM, or perform any of the claimed functions. 
Desmetz et al teach that PPIA (CyPA) autoantibodies are detected in the serum of breast cancer patients and can be used as an early diagnostic marker (abstract), however, Desmetz et al do not teach the structure or CDRs of the autoantibodies or teach that the autoantibodies treat MM or perform any of the instantly claimed functions.
Yurchenko et al teach cyclophilin A is a ligand for CD147 that promotes inflammatory responses in several inflammatory diseases, and inhibitors of CD147 or cyclophilins demonstrate anti-inflammatory effects. Yurchenko et al do not teach or suggest any antibodies that bind to cyclophilin A or treating multiple myeloma with antibodies that bind to cyclophilin A.
DePinho et al teach in paragraph [419]: “ Interestingly, in the amplified PS-MCR on chr20, among the genes showing an oncogene-like expression pattern, there was PPIA (Cyclophilin A) which functions as a paracrine and autocrine modulator of endothelial cell proliferation, migration and invasive capacity (Kim et al. (2004) Am J Pathol 164, 1567-1574). This is a notable observation in light of the strong association   DePinho et al does not teach or suggest administering an anti-CyPA antibody to MM patients for treatment that functions as instantly claimed.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Laura B Goddard/Primary Examiner, Art Unit 1642